MEMORANDUM *
The record supports the IJ’s adverse credibility finding, as petitioner’s testimo*717ny was implausible. See Don v. Gonzales, 476 F.3d 738, 743 (9th Cir.2007). She couldn’t explain (1) how a soldier escaped after witnessing a general shooting another soldier, or (2) why she didn’t report government corruption to an opposition political party instead of the ruling government that had allegedly detained and beaten her. Substantial evidence thus supports the finding that petitioner isn’t eligible for asylum, 8 U.S.C. § 1252(b)(4)(B), so she is also necessarily ineligible for withholding of removal, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Petitioner’s claim for relief under the Convention Against Torture fails because a reasonable adjudicator would not be compelled to find that it’s more likely than not that she would be tortured if removed. See 8 C.F.R. § 1208.16(c)(2).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.